DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (2013/0199806) in view of  Adamson et al. (6,973,975), Berman (5,125,458), Harbin Aircraft Ind. (CN1055564661) and Wood (7,788,993).
Regarding claim 1, Zimmerman et al. teaches a fire suppression apparatus for fighting fires from a helicopter (fig 9, 10), comprising: a water tank (180) for housing water, the water tank configured for attachment to the helicopter; a foam tank (30) for housing a foam, the foam tank positioned inside the water tank, (fig 20) wherein the water tank is configured to receive the foam from the foam tank that when mixed with the water in the water tank forms a liquid fire retardant in the water tank (fig 30), a liquid fire retardant pump (290) configured to pump the liquid fire retardant comprising the foam and the water, the liquid fire retardant pump driven by a first electric motor (272), the liquid fire retardant pump including a pump inlet  (fig 20) and an air induction valve (315) positioned at the pump inlet, the air induction valve including an electrically variable valve opening [0109], wherein air and the liquid fire retardant are drawn together into the pump inlet and pressurized by the liquid fire retardant pump to form a pressurized water/foam/air fire retardant solution;Page 30PATENT22834.8013 (10US2) wherein the liquid fire retardant pump,  the first electric motor (27) and a generator  are part of a power pack (140) that is supported by a base (280) and the base is supported by a pair of brackets (282) cantileverly extending from a vertical mount plate (side of tank 180. Fig 26) that is configured to attach to a side of a fuselage of the helicopter,
But fails to disclose a liquid primer pump driven by a second electric motor, the liquid primer pump configured to prime the pump inlet with the liquid fire retardant from the water tank 
However, Adamson et al. teaches a foam firefighting system that includes a primer pump (34) configured to prime the pump (18) inlet.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add  a primer pump from Adamson et al. to power pack of Zimmerman et al. and have it run with its own electric motor in order to prime the liquid pump as taught by Adamson et al (col 8, liens 9-11). Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to have the primer pump run off a separate electric motor in order not to take power form the first electric pump motor or interfere with the first electric pump motor.
The above combination still fails to show an inverter connected to the first electric motor, the inverter configured to slowly and controllably start the first electric motor to minimize startup current draw by the first electric motor.
However, Berman teaches a fire suppression apparatus (system 10, Fig 1) including an inverter (33) connected to an electric motor (23), the inverter configured to slowly and controllably start the electric motor to minimize startup current draw by the motor (this recitation discloses an intended use; as Illustrated in Fig. 1. inverter 33 is in electrical communication with 23 and should be treated as being configured to control the current thereto: see also “the inverter 33 to supply proper voltage to the starter 24 to energize the motor 23” col 4 In 16-21}. Berman teaches including this technical feature to regulate power delivered to a motor in a system comprising various current regimes (col 4 in 13-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add  the inverter of Berman to the powerpack (140) of Zimmerman et al. and have it be connected to the first electric motor in order to  regulate power delivered the delivery of electrical power to the first motor.
The above combination still fails to disclose wherein a pair of connecting members including a clevis on each opposing end of the connecting members attach the vertical mount plate to a pair of structural hardpoints of the helicopter, the vertical mount plate being repositionable.
However, Harbin Aircraft Ind. teaches a repositionable vertical mount plate (the flat surface near reference numbers 1 and 2),  wherein a pair of connecting members (26, 28) including a clevis on each opposing end of the connecting members attach the vertical mount plate to a pair of structural hardpoints (27, 30) of the helicopter (fig 5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use the vertical mount plate and connecting  members of Harbin Aircraft Ind. In place of the vertical mount plate of Zimmerman et al as modified above, in order to make the mount pate easily removable form the helicopter.
The above combination still fails to teach that the connecting members are adjustable in length.
However, Wood teaches an adjustable-length connecting member including a clevis on each opposing end of the connecting members (fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the fixed length connecting members in the above combination with the adjustable length members of  Wood This modification would allow for easy adjustability of the overall length of the connecting mechanisms thereby adjusting the position of the vertical  mount plate, as taught by Wood (col 3, liens 35-40)
Regarding claim 2,  wherein the foam is a foam concentrate [0049].  
Regarding claim 3, wherein the foam tank is defined by a bladder for housing the foam [0076].
Regarding claim  4, including a foam pump (32) configured to pump the foam from the foam tank to the water tank.  
Regarding claim 5, the foam tank and the water tank each have an interior volume for holding fluid and the interior volume of the foam tank is five to ten percent of the interior volume of the water tank [0111].
 Regarding claim 6, Zimmerman as modified above shows all aspects of the applicant’s invention as in claim 1, including a  valve positioned downstream and adjacent a discharge opening of the liquid fire retardant pump  to control the flow of fire extinguishing fluid [0092], but fails to teach that the valve is a ball valve.
Ball valves are well known in the art.
Therefore, it would have been obvious to one of ordinary ski in the art at the time the application was effectively field to use a ball valve to control the flow of fluid leaving the pump in  order to be able to turn on and off the flow quickly.
Regarding claim 7, wherein a primer pump discharge conduit connects a primer pump discharge outlet with a suction conduit positioned upstream of the pump inlet of the liquid fire retardant pump (this is inherent to a primer pump)  to fill the suction conduit with the liquid fire retardant from the water tank before the first electric motor is commanded to rotate (this is inherent to a primer pump).  
Regarding claim 10,  including a conduit extending from an inlet of the primer pump to a sump area of the water tank (this is how the primer pump gets is fluid to pump).  
Regarding claim 11, wherein the air induction valve includes an inlet that directly receives unpressurized ambient air (this is inherent to air induction).  
Regarding claim 12, including one or more electronic controllers (92, 76 [0077]) in operative communication with the first electric motor and the air induction valve, wherein the one or more electronic controllers are configured to automatically open the air induction valve upon activation of the liquid fire retardant pump [0109].  
Regarding claim 13, Zimmerman as modified above teaches the fire suppression apparatus of claim 1, but fails to disclose that the inverter provides electrical current to
the first electric motor linearly from zero amps to approximately 65 amps over a period of 2 to 3 seconds.
	However, most inverters are adjustable and are capable of providing electrical
current to the first electric motor linearly from zero amps to approximately 65 amps over
a period of 2 to 3 seconds.
	Therefore, it would have been obvious to one of ordinary ski in the art at the time the application was effectively field to replace the inverter of Zimmerman as modified above with an adjustable inverter that is capable of providing electrical current to the first electric motor linearly from zero amps to approximately 65 amps over a period of 2 to 3 seconds, in order to not overheat he first electric motor.
	Regarding claim  15,  the vertical mount plate is configured to pivotably attach to the fuselage of the helicopter (Harbin Aircraft Ind. ). 
	Regarding claim 16,  wherein the vertical mount plate includes a pivot mount at respective opposing upper corners of the vertical mount plate and each pivot mount is configured to attach to respective upper structural hardpoints on the fuselage of the helicopter (fig 1, Harbin Aircraft Ind.).  
	Regarding claim 17,  wherein the pair of adjustable-length connecting members are configured to attach respective opposing lower corners of the vertical mount plate to the pair of structural hardpoints of the helicopter (fig 1, Harbin Aircraft Ind.).
	Regarding claim 18 in the above combination,  the liquid fire retardant pump, the liquid primer pump and the inverter are supported by a base and the base is supported by a pair of brackets ( fig 1 Harbin Aircraft Ind. ) cantileverly extending from a pivotable vertical mount plate (30, 27, Harbin Aircraft Ind. ) that is configured to attach to a side of a fuselage of the helicopter, and wherein a pair of adjustable-length connecting members (wood) including a clevis on each opposing end of the connecting members are configured to attach the pivotable vertical mount plate (30, 27, Harbin Aircraft Ind. ) to a pair of structural hardpoints of the helicopter.  
	Regarding claim 19,  wherein the pivotable vertical mount plate includes a pivot mount at respective opposing upper corners of the pivotable vertical mount plate and each pivot mount is configured to attach to respective upper structural hardpoints on the fuselage of the helicopter (fig 1, Harbin Aircraft Ind.).
	Regarding claim 20,  wherein the pair of adjustable-length connecting members are configured to attach respective opposing lower corners of the pivotable vertical mount plate to the pair of structural hardpoints of the helicopter (fig 1m, Harbin Aircraft Ind.).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (2013/0199806) as modified by  Adamson et al. (6,973,975), Berman (5,125,458), Harbin Aircraft Ind. (CN1055564661)  and Wood (7,788,993) above, further in view of Gamble et al. (8,297,369)
Regarding claim 9, Zimmerman et a; as modified above shows all aspects of the applicant’s invention as in claim 7, but fails to disclose a purge manifold configured to function in combination with the liquid primer pump to evacuate air from the suction conduit.  
However, Gamble et al. teaches a purge manifold (56) configured to function in combination with the liquid primer pump to evacuate air from the suction conduit (50).  
Therefore, it would have been obvious to one of ordinary ski in the art at the time the application was effectively field to add  a purge manifold of Gamble et al. to the device of Zimmerman et al as modified above in order to purge air from the system as taught by Gamble et al. (5, lines 42-58).

Allowable Subject Matter
Claim 14 is allowed
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        9/13/2022